Order and judgment unanimously affirmed without costs and cross appeal dismissed. Memorandum: Special Term properly granted summary judgment to all defendants dismissing the complaint on the ground that the action was time barred (CPLR 214-a; Davis v City of New York, 38 NY2d 257, 259). Plaintiff failed to come forward with evidentiary proof in admissible form to establish fraud, deception, concealment or misrepresentation to warrant the application of the doctrine of equitable estoppel and preclude defendants from asserting the Statute of Limitations (see, Simcuski v Saeli, 44 NY2d 442; Storey v Sum, 151 AD2d 991; Griesemer v Bourst, 141 AD2d 919; Matter of Benincasa v Garrubbo, 141 AD2d 636; Arbutina v Bahuleyan, 101 AD2d 696). In view of our determination, we do not address the alternative ground for dismissal asserted by defendant Postoloff (see, CPLR 5511; Parochial Bus Sys. v Board of Educ., 60 NY2d 539). (Appeals from order and judgment of Supreme Court, Erie County, Gossel, J. — summary judgment.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.